Title: To James Madison from Paul Hamilton, [ca. 20 October] 1812
From: Hamilton, Paul
To: Madison, James


[ca. 20 October 1812]
All the public vessels, worthy of repair, have been put in requisition—& the following are now in actual service,

frigate
President

Constitution

United States

Congress

Essex
Ship—
John Adams
"
Wasp
"
Hornet
Brig
Siren
"
Argus
"
Vixen
"
Enterprize
"
Viper
"
Oneida

Scorpion
& all the gun boats
The frigates Constellation & Chesapeake have been repaired & are expected to sail in a few days.

The frigate Adams is now repairing; but will probably not be ready for sea before spring.
*At new orleans, in consequence of the late Hurricane, heavy expenditures became necessary & were authorized—& in addition to the naval force stationed in those waters, two block ships, & as many small vessels as might in the opinion of the commg military & naval officers be deemed essentially necessary for the defence of n’orleans; were authorized.
At new York, Telegraphs have been established to convey information from the Hook—fire ships have been authorized to be built; & all the public vessels have been put in requisition for the defence of that harbour.
On the Lakes Ontario & Erie, extensive naval operations have been authorized—with the view to our obtaining the Mastery on those Lakes.
On Lake Champlain—the same.
At Charleston—12 barges have been authorized—six of which are stationed at Sunbury.
Note. None of these expenditures, were contemplated in the Estimate for the year 1812—of course they are all extraordinary—their amount will probably not fall short of $750,000.
In our operations against the Enemy, we have lost
The brig Nautilus of 12 guns—commd. by Lieutt Crane. The result of a court of Enquiry leaves us no cause to blush on that occasion! All acted well. She was captured by a squadron of large ships.
We have captured
The Alert—a national brig of 18 guns—captd by the Essex.
The Guerriere a national frigate of 49 guns—" Constitution
& 22 merchant Vessels.
Lieutt. Elliott, on the 8th Octr., proceeded with 2 boats to Fort Erie, & cut out two British vessels of war, viz. brig Detroit (late U S brig Adams) & brig Caledonia. This enterprize was effected under circumstances very perilous & highly honorable to the Party performing it.
